MEMORANDUM OF RESPONSES PETROSEARCH ENERGY CORPORATION REGISTRATION STATEMENT ON FORM SB-2 FILED ON FEBRUARY 1, 2008 FILE NO.333-149010 1. In response to the Staff's comment, please note the following calculation for the total dollar value of the securities underlying the 8% Senior Secured Convertible Promissory Note (which has been referred to by the Staff as the “convertible debenture”) (the “Convertible Note”) registered: Date of sale # of shares underlying convertible note Market price per share Total Market Price 2/1/2007 3,000,000 $ 1.00 $ 3,000,000 11/9/2007 7,714,285 $ 0.94 $ 7,251,428 Total dollar value of securities underlying convertible note $ 10,251,428 2. In response to the Staff's comment, please see our response on “Table #2”. 3. In response to the Staff's comment, please see our response on “Table #3”. 4. In response to the Staff's comment, we have assumed that the question relates to other securities with possible profits related to conversion discounts that we have registered pursuant to this registration statement.Other than those included on our response on “Table #4” there are no other securities held by selling shareholders with possible profits related to conversion discounts. 5. In response to the Staff's comment, please see our response on “Table #5”. 6. In response to the Staff's comment, please see our response on “Table #6”. 7. In response to the Staff’s comments, please see our response on “Table #7”.As noted in the Staff’s comments we have not included any shares underlying any outstanding convertible securities, options or warrants in this response. 8. In response to the Staff’s comment, please note the following: The Registrant has the intention of making, and, based upon the quality of its oil and gas reserves and existing assets, has a reasonable basis to believe that it will have the financial ability to make, all payments on the Convertible Note. Based on information obtained directly from each of the Selling Stockholders, none of the Selling Stockholders has an existing short position in the Company’s common stock.In addition, pursuant to Section 5 of the Purchase Agreement in both the Convertible Notes in February and November 2007, the Note holders specifically agreed and entered into a covenant that they will not engage in short sales of the Company’s Common Stock while any amount is outstanding under the Convertible Note. 9. In response to the Staff’s comment, please note that we have disclosed all material agreements as exhibits to the registration statement.We believe that all relationships and arrangements between the Selling Stockholders and the Registrant have been disclosed in the Prospectus. 10. In response to the Staff’s comment, the Registrant determined the number of shares it seeks to register in the Registration Statement by adhering to its contractual obligations with the Selling Stockholders as follows.Pursuant to a: I. SubscriptionAgreement dated November 29, 2006 we were obligated to register 1,500,000 common shares; II. Registration Rights Agreement dated February 7, 2007, we were obligated to register 578,758 shares of common stock issued in lieu of cash for quarterly interest payments on a Convertible Note; III. Registration Rights Agreement dated November 9, 2007, we were obligated to register 68,155 shares of common stock issued in lieu of cash for quarterly interest payments on a Convertible Note; IV. Registration Rights Agreement dated February 7, 2007, we were obligated to register the balance of 3,000,000 shares of common stock underlying the Convertible Note that were not registered in the Initial Registration Statement; V. Registration Rights Agreement dated November 9, 2007, we were obligated to register 7,714,285 shares of common stock underlying the Convertible Notes; VI. Warrant Agreement dated February 16, 2007 we were obligated to register 964,286 shares of common stock underlying warrants; VII. SubscriptionAgreement dated November 29, 2006 we were obligated to 6,440,000 shares of common stock underlying warrants; VIII. Registration Rights Agreement dated November 9, 2007, we were obligated to register 1,928,574 shares of common stock underlying warrants; IX. Registration Rights Agreement dated February 7, 2007, we were obligated to register 5,000,000 shares of common stock underlying warrants; All the agreements with the investors listed above and the obligations to register shares were the result of arms length negotiations between the parties. 11. In response to the Staff’s comment, please note that we have filed on the proper registration statement form and have complied with the new rules. 12. In response to the Staff’s comment the calculation of the aggregate market value of common stock held by non-affiliates at March 15, 2007 is as follows: Common Stock outstanding - 3/15 38,773,495 Less stock held by Mgt (1,255,925 ) # shares o/s not held by mgt 37,517,570 Closing price 3/15/07 $ 1.45 $ 54,400,477 13. In response to the Staff’s comment, please note that our Chief Financial Officer is also our Chief Accounting Officer and has signed this Amendment No. 1 to the Form S-1 Registration Statement (previously filed on February 1, 2008 as an SB-2) in that capacity. ***** In addition to responding to the Staff’s comments, we have also amended our Form S-1 Registrationto update certain relevant portions of disclosure. Table #2A - February 2007 Note Table #2B - November 2007 Note Dollar amount of each payment in connection with debenture that we have made or may be required to make: Dollar amount of each payment in connection with debenture that we have made or may be required to make: Payment Date Payment Amount ($'s) Type of Payment Payment Date Payment Amount ($'s) Type of Payment 2/1/2007 $ 200,000 Fee to placement agent - cash 11/9/2007 $ 211,500 Fee to placement agent - cash 2/1/2007 $ 450,000 Fee to placement agent - Convertible 11/9/2007 $ 250,000 Fee to placement agent - Convertible 4/1/2007 $ 125,139 Quarterly interest payment (1) 7/1/2007 $ 212,500 Quarterly interest payment (1) 10/1/2007 $ 212,500 Quarterly interest payment (1) 1/1/2008 $ 212,500 Quarterly interest payment (1) 1/1/2008 $ 97,538 Quarterly interest payment (4) 4/1/2008 $ 212,500 Quarterly interest payment (1) 4/1/2008 $ 172,125 Quarterly interest payment (4) 7/1/2008 $ 212,500 Quarterly interest payment (1) 7/1/2008 $ 172,125 Quarterly interest payment (4) 10/1/2008 $ 212,500 Quarterly interest payment (1) 10/1/2008 $ 172,125 Quarterly interest payment (4) 1/1/2009 $ 212,500 Quarterly interest payment (1) 1/1/2009 $ 172,125 Quarterly interest payment (4) 4/1/2009 $ 212,500 Quarterly interest payment (1) 4/1/2009 $ 172,125 Quarterly interest payment (4) 7/1/2009 $ 212,500 Quarterly interest payment (1) 7/1/2009 $ 172,125 Quarterly interest payment (4) 10/1/2009 $ 212,500 Quarterly interest payment (1) 10/1/2009 $ 172,125 Quarterly interest payment (4) 1/1/2010 $ 212,500 Quarterly interest payment (1) 1/1/2010 $ 172,125 Quarterly interest payment (4) 2/1/2010 $ 87,361 Quarterly interest payment (1) 4/1/2010 $ 172,125 Quarterly interest payment (4) 7/1/2010 $ 172,125 Quarterly interest payment (4) 10/1/2010 $ 172,125 Quarterly interest payment (4) 11/9/2010 $ 74,588 Quarterly interest payment (4) 7/1/2008 $ 20,000 Liquidated Damage payment (2) 7/1/2008 $ 25,313 Liquidated Damage payment (5) 8/1/2008 $ 20,000 Liquidated Damage payment (2) 8/1/2008 $ 25,313 Liquidated Damage payment (5) 9/1/2008 $ 40,000 Liquidated Damage payment (2) 9/1/2008 $ 50,625 Liquidated Damage payment (5) 10/1/2008 $ 40,000 Liquidated Damage payment (2) 10/1/2008 $ 50,625 Liquidated Damage payment (5) 11/1/2008 $ 60,000 Liquidated Damage payment (2) 11/1/2008 $ 75,938 Liquidated Damage payment (5) 12/1/2008 $ 60,000 Liquidated Damage payment (2) 12/1/2008 $ 75,938 Liquidated Damage payment (5) 1/1/2009 $ 80,000 Liquidated Damage payment (2) 1/1/2009 $ 71,250 Liquidated Damage payment (5) 2/1/2009 $ 80,000 Liquidated Damage payment (2) 3/1/2009 $ 80,000 Liquidated Damage payment (2) 4/1/2009 $ 20,000 Liquidated Damage payment (2) 5/1/2008 $ 17,500 Liquidated Damage payment (3) 6/1/2008 $ 17,500 Liquidated Damage payment (3) 7/1/2008 $ 35,000 Liquidated Damage payment (3) 8/1/2008 $ 35,000 Liquidated Damage payment (3) 9/1/2008 $ 52,500 Liquidated Damage payment (3) 10/1/2008 $ 52,500 Liquidated Damage payment (3) 11/1/2008 $ 70,000 Liquidated Damage payment (3) 12/1/2008 $ 70,000 Liquidated Damage payment (3) 1/1/2009 $ 70,000 Liquidated Damage payment (3) 2/1/2009 $ 70,000 Liquidated Damage payment (3) 3/1/2009 $ 10,000 Liquidated Damage payment (3) Table #2 - page 1 of 7 (1) The Company has the sole discretion to pay the interest with either cash or common stock. If the Company chooses to pay the interest in cash the interest rate is a fixed 8.0%. If the Company chooses to pay the interest in common stock then the interest rate shall be calculated based on 8.5% fixed interest rate. The number of shares to be issued is based upon the closing market price of the Company’s common stock on the last business day of the quarter. For purposes of this tabular disclosure we have reflected the interest payment as if the Company has paid the interest in common stock. If the Company elects to make the interest payment in cash, the amount of the payment will be $200,000 per quarter. (2) This liquidated damage payment is based on a hypothetical situation pursuant to the Registration Rights Agreement between RCH Petro Investors, LP and the Company.
